 


 HR 6040 ENR: To amend the Water Resources Development Act of 2007 to clarify the authority of the Secretary of the Army to provide reimbursement for travel expenses incurred by members of the Committee on Levee Safety.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6040 
 
AN ACT 
To amend the Water Resources Development Act of 2007 to clarify the authority of the Secretary of the Army to provide reimbursement for travel expenses incurred by members of the Committee on Levee Safety. 
 
 
1.Committee on levee safetySection 9003(f) of the Water Resources Development Act of 2007 (33 U.S.C. 3302(f)) is amended by striking “To the extent amounts are made available in advance in appropriations Acts,” and inserting “Subject to the availability of appropriations,”.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
